Christianson, J.
(concurring specially). It appeal’s from affidavits filed, and it is a matter of common knowledge, that Judge Cowan, the senior member of the firm representing plaintiff, died during the pendency of this appeal. It is further stated in affidavits submitted by appellant that Judge Cowan was primarily in charge of the appeal. The record on appeal had been transmitted and appellant’s brief served *492and filed before tbe motion to dismiss was argued. Under all the-circumstances I am satisfied that the delay in the transmission of the record and the service and filing of appellant’s brief is not so great as to justify the court in dismissing the appeal.